DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities: lines 4-5 need a comma added to “iron (Fe) other”, i.e. it should read “iron (Fe), other”.  Additionally, lines 8-9 would benefit from consistent phrasing between “a delta ferrite fraction” and “the delta-ferrite phase” (minimally “delta ferrite” should either consistently be hyphenated or not), the delta ferrite (“delta-ferrite”) fraction and phase, are clear as interchangeable, providing antecedent basis; however, consistent phrasing would improve readability and consistency.  Further, “the following equation” should be changed to “a following equation” in line 11 (although it is definite what is referred to, it would provide antecedent consistency). Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 4, claim 4 recites the limitation "the fraction" in pg. 2 ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  A suggested change is to “the delta ferrite fraction”, which is how the examiner will interpret it in this office action for the purposes of applying prior art.  However, there are other fractions in the specification (for example austenite fraction (Table 2)), to which it could refer to, which renders it indefinite without antecedent basis.

Regarding claim 5, claim 5 is rejected for its incorporation of the above due to its dependence on claim 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2020/0002779 A1), hereinafter Yoshino.

Regarding claims 4 and 5, Yoshino teaches a ferritic stainless steel sheet with excellent blanking workability ([0110]; “hot” is subject to broad interpretation, including that at which blanking occurs) that is suitable for use in forming a thick flange ([0110]; i.e. has a utility as a flange), comprising in mass% C: 0.001- 0.020%, Si: 0.05-1.00%, N: 0.001-0.020%, Mn: 0.05-1.00%, Cr: 11.0-24.0%, Ni: 0.01-2.00%, P: ≤ 0.04%, S ≤ 0.01%, balance Fe and incidental impurities, and optionally Cu: 0.01-1.50 and/or Ti: 0.01-0.30% ([0013]).  These compositional values result in a ferrite fraction range of - 0.3-29.78 (instant application equation (1) and [0013] of Yoshino).
The compositional proportions disclosed by Yoshino overlap applicants claimed proportions, including the ferrite factor, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshino, including those proportions, which satisfy the presently claimed compositional requirements, including the ferrite factor.
Yoshino does not specifically teach “a reduction of area in the temperature range of 900-1200⁰C is 70% or more, by controlling a delta ferrite fraction, wherein the fraction of the delta-ferrite phase upon heating before hot rolling is 80 to 95%.
However, applicant discloses where the fraction of delta ferrite formed can be controlled by adjusting the temperature of the slab during heating before hot rolling of the slab (heating conditions) (Pg. 7 [4] – Pg. 8 [1]), and the alloy component and phase fraction conditions (Pg. 3 [2]), specifically when the heating of the slab is from 1200-1250 degrees Celsius and the time is for at least three hours, then the fraction of delta ferrite phase (phase fraction) in the internal structure of the slab is 80-95% (Pg. 13 [3]; Pg. 15 [2]).  Applicant further discloses the amount of silicon impacts generation of delta ferrite (Pg. 8 [7] - Pg. 9 [1]).  Applicant subsequently discloses where the ferrite fraction results in the reduction of area claimed (Pg. 17 [2]- Pg. 18 [3]).
Yoshino teaches a substantially identical ferritic stainless steel sheet (composition of the alloy component, including Si and ferrite factor), as discussed above, to that of applicant.  Yoshino further teaches the slab is heated at 1100 to 1250 degrees Celsius for 1-24 hours and then subjected to hot rolling ([0082]).  The processing proportions disclosed by Yoshino overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshino, including those proportions, which satisfy the processing proportions taught by applicant.
As Yoshino teaches a substantially identical ferritic stainless steel sheet produced by substantially the same process steps noted by applicant as critical to the claimed properties, one would reasonably expect the ferritic stainless steel sheet of Yoshino to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).
Regarding “by controlling a delta ferrite fraction”, this is a product by process limitation.  In product by process, the claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  In this case, Yoshino teaches a substantially identical ferritic stainless steel sheet (as discussed above). Therefore, absent evidence of criticality regarding the presently claimed process and given that the ferritic stainless steel sheet of Yoshino meets the requirements of the claimed ferritic stainless steel sheet, the ferritic stainless steel sheet of Yoshino possesses the necessary structure to satisfy the presently claimed requirements.

Response to Arguments
Applicant’s arguments, filed March 15, 2022, with respect to processing differences between Davison and application  have been fully considered and are persuasive.  The rejections of December 27, 2021 has been withdrawn.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshino et al. (US 2020/00.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furukimi et al. (JP 2007/197786 A, herein referring to the machine translation from Google Patents printed on May 11, 2022), teaches a steel with a composition by mass of more than 0.005 to less than 0.1% C, more than 0.005 to less than 0.1% N, more than 0.05 to less than 2.0% Mn, more than 0.05 to less than 2.0% Si, < 0.04% P, < 0.03% S, more than 10.0 to less than 20% Cr, and the balance of Fe and inevitable impurities, with a volume ratio of ferritic phase from 30-90% (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




 /Adam Krupicka/ Primary Examiner, Art Unit 1784